           Case 3:17-cv-01995-VLB Document 80 Filed 01/02/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


    JACQUELINE JOHNSON                    :
                                          :
    v.                                    :        NO. 3:17-cv-1995-VLB
                                          :
    JP MORGAN CHASE                       :


                                     JUDGMENT

         This action having come before the Court on defendant’s motion for

summary judgment before the Honorable Vanessa L. Bryant, United States District

Judge; and

         The Court having considered the full record of the case including applicable

principles of law and having issued a Memorandum of Decision granting

defendant’s motion; it is hereby

         ORDERED, ADJUDGED and DECREED that judgment be and is hereby

entered in favor of defendant and this case is closed.

         Dated at Hartford, Connecticut, this 2nd day of January, 2020.


                                        ROBIN D. TABORA, Clerk


                                        By /S/ Jeremy J. Shafer
                                             Jeremy Shafer
                                             Deputy Clerk


EOD: 1/2/2020
